United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3724
                                     ___________

Flo Tillman; Gerald Tillman,             *
                                         *
             Appellants,                `*
                                         *
      v.                                 * Appeal from the United States
Daniel T. Robards; Sam Merriman;         * District Court for the
Daniel T. Robards, Inc., a Missouri      * Western District of Missouri.
Corporation, doing business as Gaslight *
Realtors,                                *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                   ___________

                          Submitted: July 22, 1997

                                Filed: July 25, 1997
                                     ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Flo Tillman appeals from the district court's1 order granting summary judgment
to defendants on her pendent state law claims, after the court granted summary
judgment on her claim under the Age Discrimination in Employment Act (ADEA), 29
U.S.C. §§ 621 et seq. Contrary to Tillman's assertion, it was within the district court’s


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
discretion to retain supplemental jurisdiction over Tillman’s state law claims after
dismissing her ADEA claim. See 28 U.S.C. §§ 1367(a), (c)(3); Murray v. Wal-Mart,
Inc., 874 F.2d 555, 558 (8th Cir. 1989). After carefully reviewing the record, and
Tillman's arguments on appeal, we conclude the district court's decision on Tillman's
emotional distress claim was correct, and that an extended discussion is not warranted.
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-